Exhibit 10.11

CARETRUST REIT, INC.

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, dated as of                      (this “Agreement”),
by and between CareTrust REIT, Inc., a Maryland corporation (the “Company”), and
                     (“Indemnitee”).

WITNESSETH:

WHEREAS, the charter of the Company, as amended from time to time (the
“Charter”) and bylaws of the Company, as amended from time to time (the
“Bylaws”), and provisions of the Maryland General Corporation Law (the “MGCL”)
provide for indemnification by the Company of its directors and officers as
provided therein, and Indemnitee has agreed to serve as a director and/or
officer of the Company or has been serving and continues to serve as a director
and/or officer of the Company partly in reliance on such provisions; and

WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement; and

WHEREAS, the MGCL expressly recognizes that the indemnification provisions of
Section 2-418 of the MGCL are not exclusive of any other rights to which a
person seeking indemnification may be entitled under the Charter or the Bylaws,
a resolution of stockholders or directors, an agreement or otherwise, and this
Agreement is being entered into pursuant to and in furtherance of the Charter
and the Bylaws, as permitted by the MGCL and as authorized by the Charter and
the Board of Directors of the Company (the “Board”); and

WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
director and/or officer of the Company and in consideration of Indemnitee so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in certain proceedings described below, according to the terms and
conditions set forth below.

NOW THEREFORE, the Company and Indemnitee hereby agree as follows:

1. (a) Third Party Proceedings. The Company shall indemnify Indemnitee to the
full extent permitted by Maryland law now or hereafter in force, except as
otherwise provided in Section 3 of this Agreement, if Indemnitee is or was a
party or is threatened to be made a party to any threatened, pending or
completed suit, action, claim, proceeding, arbitration or alternative dispute
resolution mechanism, investigation, administrative hearing, whether civil,
criminal, administrative or investigative (any such suit, action, claim,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, or administrative hearing being referred to herein as a
“Proceeding”) (other than an action by or in the right of the Company or any
subsidiary or affiliated entity (each a “Subsidiary”) of the Company) by reason
of the fact that Indemnitee is or was an officer, director, employee or agent of
the Company or any Subsidiary of

 

1



--------------------------------------------------------------------------------

the Company, by reason of any action or inaction on the part of Indemnitee while
an officer, director, employee or agent of the Company or any Subsidiary of the
Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as an officer, director, partner, trustee, member,
manager, employee or agent of another Person (as defined below), against
expenses (including reasonable attorneys’ fees, investigation expenses, expert
witnesses’ and other expenses), judgments, fines and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with the defense and/or settlement of such Proceeding (collectively,
“Expenses”) if Indemnitee (i) acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders, (ii) did not actually receive an improper personal benefit
in money, property or services and (iii) with respect to any criminal action or
proceeding, had no reasonable cause to believe the conduct was unlawful. The
term “Person” as used in this Agreement shall mean any individual, corporation,
real estate investment trust, limited liability company, partnership, joint
venture, trust, employee benefit plan or other entity or enterprise.

(b) Proceedings by or in the Right of the Company or Any Subsidiary. The Company
shall indemnify Indemnitee to the fullest extent of the Maryland law, except as
otherwise provided in Section 3 of this Agreement, if Indemnitee is or was a
party or is threatened to be made a party to any threatened, pending or
completed Proceeding by or in the right of the Company or any Subsidiary of the
Company by reason of the fact that Indemnitee is or was an officer, director,
employee or agent of the Company or any Subsidiary of the Company by reason of
the fact that Indemnitee is or was serving at the request of the Company as an
officer, director, partner, trustee, member, manager, employee or agent of
another Person, against Expenses in each case to the extent actually and
reasonably incurred by Indemnitee if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, provided that no indemnification
shall be made in respect of any Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company and its stockholders unless and only
to the extent that the court in which such Proceeding shall have been brought or
is pending shall determine that in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for expenses,
and then only to the extent that the court shall determine.

(c) Selection of Counsel. In the event the Company shall be obligated under
Section 1(a) or (b) hereof to pay the Expenses of Indemnitee, the Company shall
be entitled to assume the defense of such Proceeding, with counsel approved by
Indemnitee (who shall not unreasonably withhold such approval), upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that, (i) Indemnitee
shall have the right to employ his counsel in any such proceeding at
Indemnitee’s expense, and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized in writing by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense and shall have
notified the Company in writing thereof, (C) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between Indemnitee and other
indemnitees of the Company being represented

 

2



--------------------------------------------------------------------------------

by counsel retained by the Company in the same Proceeding and shall have
notified the Company in writing thereof, or (D) the Company shall not, in fact,
have employed counsel to assume the defense of such Proceeding within a
reasonable time frame, then the reasonable fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.

2. Contribution. If, when Indemnitee has met the applicable standard of conduct,
the indemnification provisions set forth in Section 1 should, under applicable
law, be to any extent unenforceable, then the Company agrees that it shall be
treated as though it is or was a party to the threatened, pending or completed
Proceeding in which Indemnitee is or was involved and that the Company shall
contribute to the amounts paid or payable by Indemnitee as a result of such
Expenses in third party Proceedings in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and Indemnitee on the
other in connection with such action or inaction, or alleged action or inaction,
as well as any other relevant equitable considerations.

For purposes of this Section 2, the relative fault shall be determined by
reference to, among other things, the fault of the Company and all of its
directors, officers, employees and agents (other than Indemnitee), as a group
and treated as one entity, and such group’s relative intent, knowledge, access
to information and opportunity to have altered or prevented the action or
inaction, or alleged action or inaction, forming the basis for the threatened,
pending or contemplated Proceeding, and Indemnitee’s relative fault in light of
such factors on the other hand.

3. Limitations to Rights of Indemnification and Advancement of Expenses. Except
as otherwise provided in Section 9 of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement or Expenses (collectively,
“Indemnified Amounts”) under this Agreement:

(a) with respect to any Proceeding initiated, brought or made by or on behalf of
Indemnitee (i) against the Company, unless a Change in Control (as defined in
Section 3(g) of this Agreement) shall have occurred, or (ii) against any Person
other than the Company, unless approved in advance by the Board;

(b) on account of Indemnitee’s conduct which shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee: (i) did
not act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company and its stockholders,
(ii) received an improper personal benefit in money, property or services, or
(iii) with respect to any criminal action or proceeding, had reasonable cause to
believe the conduct was unlawful;

(c) for any Indemnified Amounts incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement, to
the extent that a court of competent jurisdiction determines that any of the
material assertions made by Indemnitee in such Proceeding were not made in good
faith or were frivolous;

 

3



--------------------------------------------------------------------------------

(d) for any Indemnified Amounts which have been paid to or on behalf of the
Indemnitee under an insurance policy, or under a valid and enforceable indemnity
clause, bylaw or agreement;

(e) for any Indemnified Amounts or the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
similar successor statute; or

(f) if it shall be determined by final judgment by a court having jurisdiction
in the matter that such indemnification is not lawful.

(g) “Change in Control” means the occurrence of any of the following events:

(i) the Company is merged, consolidated or reorganized into or with another
corporation or other entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock immediately
prior to such transaction;

(ii) the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sales or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation or entity;

(iii) there is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report or item therein), each as promulgated
pursuant to the Exchange Act, disclosing that any person or entity, other than
any stockholder of the Company (and its affiliates) owning 10% or more of the
Company’s voting stock on the date hereof, has become the beneficial owner (as
the term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 50% or
more of the combined voting power of the Company’s voting stock; or

(iv) if during any period of two consecutive years individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this clause (iv) each director of the Company who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least
majority of the directors of the Company (or a committee of the Board) then
still in office who were directors of the Company at the beginning of any such
period shall be deemed to have been a director of the Company at the beginning
of such period.

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
Subsidiary or any employee stock ownership plan or any other employee benefit
plan of the Company or any Subsidiary either files or becomes obligated to file
a report or a proxy statement under or in response to Schedule 13D, Schedule
14D-1 or Schedule 14A (or any successor schedule, form or report or item
therein) under the Exchange Act disclosing beneficial ownership by it of shares
of voting stock of the Company, whether in excess of 50% or otherwise.

 

4



--------------------------------------------------------------------------------

4. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Secretary of the Company a written request for payment of the appropriate
Indemnified Amounts, including with such requests such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
such Indemnified Amounts. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Indemnitee has requested indemnification.

(b) The Company shall pay the Indemnitee the appropriate Indemnified Amounts
unless it is established that the Indemnitee has not met any applicable standard
of conduct set forth in the Charter, the MGCL and the Bylaws or is not otherwise
entitled to receive the Indemnified Amounts under this Agreement. For purposes
of determining whether the Indemnitee is entitled to Indemnified Amounts, in
order to deny indemnification to the Indemnitee the Company has the burden of
proof in establishing that the Indemnitee did not meet the applicable standard
of conduct. In this regard, a termination of any Proceeding by judgment, order
or settlement does not create a presumption that the Indemnitee did not meet the
requisite standards of conduct, provided, however, that the termination of any
criminal proceeding by conviction, or a pleading of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, creates a
rebuttable presumption that the Indemnitee did not meet the applicable standard
of conduct.

(c) Any determination that the Indemnitee has not met the applicable standard of
conduct required to qualify for indemnification or is not otherwise entitled to
receive the Indemnified Amounts under this Agreement shall be made (i) either by
the Board by a majority vote of a quorum consisting of directors who were and
are not parties of such Proceeding; or (ii) by Independent Counsel (as defined
herein below); provided that the manner in which (and, if applicable, the
Independent Counsel by which) the right to indemnification is to be determined
shall be approved in advance in writing by both the highest ranking executive
officer of the Company who was and is not party to such action (sometimes
hereinafter referred to as “Senior Officer”) and by Indemnitee. In the event
that such parties are unable to agree on the manner in which any such
determination is to be made, such determination shall be made by Independent
Counsel retained by the Company especially for such purpose, provided that such
counsel be approved in advance in writing by both the said Senior Officer and
Indemnitee. The reasonable fees and expenses of such Independent Counsel in
connection with making said determination contemplated hereunder shall be paid
by the Company, and, if requested by such counsel, the Company shall give such
counsel an appropriate written agreement with respect to the payment of its
reasonable fees and expenses and such other matters as may be reasonably
requested by such counsel. Indemnitee may make a written objection to the
identity of the Independent Counsel so selected by the Company. If an objection
is asserted, the Independent Counsel so selected may not serve as Independent
Counsel unless and until a court has determined that such objection is without
merit. Either the Company or Indemnitee may petition a court in the State of
Maryland for resolution of any such objection which shall have been made.

 

5



--------------------------------------------------------------------------------

The party with respect to whom an objection is favorably resolved shall be paid
all reasonable fees and expenses incident to the procedures of this
Section 4(c). Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11 of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

(d) The Company will use its commercially reasonable efforts to conclude as soon
as practicable any required determination pursuant to subparagraph (c) above and
promptly will advise the Indemnitee in writing with respect to any determination
that the Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such Person or Persons upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Payment of any applicable Indemnified Amounts will be made to the
Indemnitee within 60 days after any determination of the Indemnitee’s
entitlement to such payment.

(e) “Independent Counsel” means a law firm or a member of a law firm that
neither at the time in question, nor in the five years immediately preceding
such time, has been retained to represent (i) the Company or Indemnitee in any
matter material to either such party or (ii) any other party to the Proceeding
giving rise to a claim for indemnification under this Agreement. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing under the
law of the State of Maryland, would be precluded from representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

5. Presumptions and Effect on Certain Proceedings. (a) In making a determination
with respect to entitlement to indemnification hereunder, the Person or Persons
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 4 of this Agreement, and the Company
shall bear the burden of proof to rebut that presumption in connection with the
making by any Person or Persons of any determination contrary to that
presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, or, with respect to any criminal
action or proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

(c) Indemnitee’s conduct with respect to an employee benefit plan for a purpose
he reasonably believed to be in the interests of the participants in and
beneficiaries of the plan shall be deemed to be conduct that Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders.

 

6



--------------------------------------------------------------------------------

(d) For purposes of any determination hereunder, Indemnitee shall be deemed to
have acted in good faith and in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company and its stockholders, or,
with respect to any criminal action or proceeding, to have had no reasonable
cause to believe his conduct was unlawful, if Indemnitee’s action was based on
(i) the records or books of account of the Company or another Person, including
financial statements, (ii) information supplied to Indemnitee by the officers of
the Company or another Person in the course of their duties, (iii) the advice of
legal counsel for the Company or another Person, or (iv) information or records
given or reports made to the Company or another Person by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or another Person.

6. Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, he shall be indemnified against Expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof. For purposes of this Section 6, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal or dismissal (with or without prejudice) of any Proceeding against
Indemnitee without any express finding of liability or guilt against him,
(ii) the expiration of 180 days after the making of any claim or threat of a
Proceeding without the institution of the same and without any promise of
payment or payment made to induce a settlement or (iii) the settlement of any
Proceeding pursuant to which Indemnitee pays less than $100,000.

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses of Indemnitee in connection with any Proceeding, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

8. Costs. The Company shall also be solely responsible for paying (i) all
reasonable expenses incurred by Indemnitee to enforce this Agreement, including,
but not limited to, the costs incurred by Indemnitee to obtain court-ordered
indemnification pursuant to Section 11, regardless of the outcome of any such
application or proceeding, and (ii) all costs of defending any Proceeding
challenging payments to Indemnitee under this Agreement.

9. Advance of Expenses. (a) The Indemnitee hereby is granted the right to
receive in advance of a final, nonappealable judgment or other final
adjudication of a Proceeding (a “Final Determination”) the amount of any
Expenses reasonably incurred or expected to be incurred by the Indemnitee in
connection with any Proceeding (such amounts so expended or incurred being
referred to as “Advance Amounts”), provided, however, that judgments and fines
shall only be advanced to Indemnitee as Advanced Amounts when such judgments and
fines are actually incurred and payable in advance of a Final Determination.

 

7



--------------------------------------------------------------------------------

(b) In making any written request for Advanced Amounts, the Indemnitee shall
submit to the Company a schedule setting forth in reasonable detail the dollar
amount of Expenses expended or incurred and expected to be expended. Each such
listing shall be supported by the bill, agreement, or other documentation
relating thereto, each of which shall be appended to the schedule as an exhibit.
In addition, before Indemnitee may receive Advanced Amounts from the Company,
Indemnitee shall provide to the Company (i) a written affirmation of
Indemnitee’s good faith belief that the applicable standard of conduct set forth
in the Charter, the MGCL and the Bylaws required for indemnification by the
Company has been satisfied by Indemnitee, and (ii) a written undertaking by or
on behalf of Indemnitee to repay the Advanced Amounts if it shall ultimately be
determined that Indemnitee has not satisfied any applicable standard of conduct
or is not otherwise entitled to receive indemnification under this Agreement.
The written undertaking required from Indemnitee shall be an unlimited general
obligation of Indemnitee but need not be secured. The Company shall pay to
Indemnitee all Advanced Amounts within 20 days after receipt by the Company of
all information and documentation required to be provided by Indemnitee pursuant
to this Section 9(b).

10. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of any
event or occurrence related to the fact that Indemnitee is or was an officer,
director, employee or agent of the Company or any Subsidiary of the Company, or
is or was serving at the request of the Company as an officer, director,
partner, trustee, member, manager, employee or agent of another Person, a
witness in any Proceeding, whether instituted by the Company or any other party,
and to which Indemnitee is not a party, he shall be indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.

11. Enforcement. (a) If a claim for indemnification or advancement of Expenses
made to the Company pursuant to Section 4 or 9 is not timely paid in full to
Indemnitee by the Company as required by Section 4 or 9, respectively,
Indemnitee shall be entitled to seek judicial enforcement of the Company’s
obligations to make such payment in an appropriate court in the State of
Maryland. In the event that a determination is made that Indemnitee is not
entitled to indemnification or advancement of Expenses hereunder: (i) Indemnitee
may seek a de novo adjudication of Indemnitee’s entitlement to such
indemnification or advancement either, at Indemnitee’s sole option, (A) an
appropriate court in the State of Maryland, or (B) an arbitration to be
conducted by a single arbitrator, located in Maryland, pursuant to the rules of
the American Arbitration Association; (ii) any such judicial proceeding or
arbitration shall not in any way be prejudiced by, and Indemnitee shall not be
prejudiced in any way by, such adverse determination; and (iii) in any such
judicial proceeding or arbitration, the Company shall have the burden of proving
that Indemnitee is not entitled to indemnification or advancement of Expenses
under this Agreement. Indemnitee shall commence a proceeding seeking an
adjudication of Indemnitee’s right to indemnification or advancement of Expenses
pursuant to the preceding sentence within six months following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a).

(b) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to the provisions of Section 11(a) that the
procedures and presumptions of this Agreement are not valid, binding or
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

(c) In any action brought under this Section 11, it shall be a defense to a
claim for indemnification (other than an action brought to enforce a claim for
advancement of Expenses) that Indemnitee has not met the standards of conduct
which make it permissible under the Charter, the MGCL and the Bylaws for the
Company to indemnify Indemnitee for the amount claimed. The burden of proving
such defense shall be on the Company.

12. Liability Insurance.

(a) The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an officer, director, employee or agent of the
Company or any Subsidiary of the Company and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was an officer, director, partner, trustee, member, manager,
employee or agent of the Company or any Subsidiary of the Company, the Company,
subject to Section 12(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers, as more fully
described below.

(b) In all policies of D&O Insurance, Indemnitee shall qualify as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s independent directors
(as defined by the insurer) if Indemnitee is such an independent director; or of
the Company’s non-independent directors if Indemnitee is not an independent
director; or of the Company’s officers if Indemnitee is an officer of the
Company.

(c) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that:
such insurance is not reasonably available; the premium costs for such insurance
are disproportionate to the amount of coverage provided; the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; the Company is to be acquired and a tail policy of reasonable
terms and duration is purchased for pre-closing acts or omissions by Indemnitee;
or the Company is to be acquired and D&O Insurance will be maintained by the
acquirer that covers pre-closing acts and omissions by Indemnitee.

13. Survival of Rights.

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an officer, director, employee or agent
of the Company or any Subsidiary of the Company and shall continue thereafter so
long as Indemnitee shall be subject to any possible claim or threatened, pending
or completed Proceeding by reason of the fact that Indemnitee was serving in the
capacity referred to herein.

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

9



--------------------------------------------------------------------------------

14. Nondisclosure of Payments. Except as expressly required by federal
securities laws or other applicable laws or regulations or by judicial process,
Indemnitee shall not disclose any payments made under this Agreement, whether
indemnification or advancement of Expenses, unless prior written approval of the
Company is obtained.

15. Nonexclusivity and Severability, Subrogation. (a) The right to
indemnification and advancement of Expenses provided by this Agreement shall not
be exclusive of any other rights to which Indemnitee may be entitled under the
Charter or the Bylaws, the MGCL, Maryland law, any other statue, insurance
policy, agreement, or vote of stockholders of the Company or of the Board (or
otherwise), both as to actions in his official capacity and as to actions in
another capacity while holding such office, and shall continue after Indemnitee
has ceased to be a director or officer of the Company and shall inure to the
benefit of his heirs, executors and administrators; provided, however, that to
the extent Indemnitee otherwise would have any greater right to indemnification
and/or advancement of Expenses under any provision of the Charter or the Bylaws
or under any provision of the MGCL or Maryland law, Indemnitee shall be deemed
to have such greater right pursuant to this Agreement; and, provided, further,
that to the extent that any change is made to the MGCL or Maryland law (whether
by legislative action or judicial decision), the Charter and/or the Bylaws that
permits any greater right to indemnification and/or advancement of Expenses than
that provided under this Agreement as of the date hereof, Indemnitee shall be
deemed to have such greater right pursuant to this Agreement. No amendment,
alteration, or repeal of this Agreement or of any provision hereof shall limit
or restrict any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee prior to such amendment, alteration,
or repeal.

(b) If any provision or provisions of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any provisions of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the right of recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

16. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressed, on the date of such receipt, of
(ii) if mailed by domestic

 

10



--------------------------------------------------------------------------------

certified or registered mail with postage prepaid, on the third business day
after the date postmarked. Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.

17. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances federal law or public policy may override applicable state law
and prohibit the Company from indemnifying Indemnitee under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission has taken the position that indemnification
is not permissible for liabilities arising under certain federal securities
laws, and federal legislation prohibits indemnification for certain violations
of the Employee Retirement Income Security Act. Indemnitee understands and
acknowledges that the Company shall not be required to provide indemnification
or advance Expenses in violation of any law or public policy.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to
principles of conflict of laws.

19. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts in the State of Maryland for all
purposes in connection with any action, suit or proceeding which arises out of
or relates to this Agreement.

20. Identical Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.

21. Modification; Survival. This Agreement may be modified only by an instrument
in writing signed by both parties hereto. The provisions of this Agreement shall
survive the death, disability or incapacity of Indemnitee or the termination of
Indemnitee’s service as a director or officer of the Company and shall inure to
the benefit of Indemnitee’s heirs, executors and administrators.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

INDEMNITEE:     CARETRUST REIT, INC.

 

    By:  

 

Name:  

 

    Name:  

 

      Title:  

 

Address:      

Address:

 

27101 Puerta Real, Suite 400

Mission Viejo, California 92691

Attn: William M. Wagner

 

12



--------------------------------------------------------------------------------

[Director’s or Officer’s Address]

[Insert Date]                                

CareTrust REIT, Inc.

27101 Puerta Real, Suite 400

Mission Viejo, California 92691

Dear CareTrust REIT, Inc.:

In connection with the advancement by CareTrust REIT, Inc. (the “Corporation”)
of expenses incurred by me in connection with [identify proceeding], the
undersigned represents to and agrees with the Corporation as follows:

(1) I hereby affirm my good faith belief that the standard of conduct necessary
for indemnification by the Corporation as authorized in Section 2-418 of the
Maryland General Corporation Law has been met; and

(2) I hereby undertake to repay the amounts advanced if it shall ultimately be
determined that the standard of conduct specified in paragraph (1) above has not
been met.

 

Very truly yours,

 

Name:  

 

 

Accepted and agreed: CareTrust REIT, Inc. By:  

 

Name:  

 

Title:  

 

 

13